DETAILED ACTION
	This office action is in response to After Final Consideration Program request filed on May 27, 2022 in application 16/775,574. 
	Claims 1-20 are presented for examination.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on May 27, 2022 have been fully considered but they are not persuasive.  Applicant priority level is determined based at least partially to breach or likely to breach a service level agreement requirement or a recovery time objective requirement.   The claims indicate that either or requirement would satisfy the claimed limitation.   The reference cited mention both of SLA and RTO.   Therefore the rejections are maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashokkumar et al. (US 2020/0042400) in further view of Deshpande et al. (US 2020/0285542). 

**********************************
Claims 7, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashokkumar et al. (US 2020/0042400) in further view of Deshpande et al. (US 2020/0285542) in further view of Ansari et al. (US 2014/0259074). 

**********************************

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspto.gov